EXHIBIT 10.45

Form of Sears Holdings Corporation              Long Term Incentive Program

The Sears Holdings Corporation              Long Term Incentive Program (“LTIP”)
is designed to motivate key executives to achieve our long-term objectives and
successfully position the company for future success. Performance goals under
the LTIP align individual financial objectives with the financial goals of the
company. Actual awards vary based on achieved performance.

Name: NAME

Title: TITLE

Your Compensation Opportunity

 

Your LTIP Award

   $             

Your Actual Cash Incentive Award is equal to your Target Cash Incentive Award
times the Award Multiple (see below). The above amount represents your
             annualized award prorated from MONTH DAY, YEAR through the end of
the Company’s              fiscal year.

How Performance is Measured

Performance is measured over a three-year period –         ,          and
         fiscal years (the “Performance Period”) and is based on the cumulative
LTIP EBITDA.

The Compensation Committee, on behalf of the Board of Directors, has established
a Target LTIP EBITDA, a Threshold LTIP EBITDA and a Superior LTIP EBITDA for the
Performance Period. These amounts may be adjusted by the Committee under certain
circumstances.

 

    

EBITDA Targets

(millions)

        Threshold    Target     Superior    $                Cumulative EBITDA
(millions)    $                 $                  $                          
        $                Percent of Target      %      100 %     %             
        $                Award Multiple      %      100 %     %                
  Total    $                                       

LTIP EBITDA refers to the total earnings of the company and its affiliates and
predecessors, other than Sears Canada, for the performance period, determined
before interest, taxes, depreciation and amortization. LTIP EBITDA excludes the
following items: all litigation or claim judgments or settlements; the effect of
purchase accounting and changes in accounting methods; gains, losses and costs
associated with acquisitions, divestitures and store closures; integration costs
that are disclosed as merger related; and bankruptcy-related matters of the
predecessor company.

Payment of Awards

The LTIP Award earned will be paid in cash within          days of the end of
the Performance Period. If permitted by the Compensation Committee, you may
elect stock in lieu of cash.

You must be actively employed on the date of payment in order to receive the
LTIP Award. If you retire, die or become disabled (as defined by the
             LTIP) after the first 12 months of the Performance Period, you may
be eligible for a pro-rated LTIP Award.

This is a summary of select key terms of the Sears Holdings Corporation
             Long Term Incentive Program. See the              LTIP document for
a complete program description. If any terms in this letter and the             
LTIP document are in conflict, the              LTIP document will rule.